Citation Nr: 0830574	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  94-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from June 1945 to April 1948.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
right knee disorder secondary to a service-connected left 
knee disorder.

During the course of this appeal, the veteran has testified 
at three hearings, most recently in June 2000 before the 
undersigned Veterans Law Judge sitting at the RO.  
Transcripts of these hearings are of record.  

In a November 2002 decision, the Board denied service 
connection for a right knee disorder secondary to a service-
connected left knee disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 14, 2004, Order, the 
Court vacated the Board's November 2002 decision, finding 
that VA had failed to provide the veteran with appropriate 
notice as required by 38 U.S.C.A. § 5103(a).  See September 
14, 2004 Order at page 3.  The Court remanded the matter to 
the Board for appropriate action and readjudication.  

The veteran's case was thereafter stayed pending the Federal 
Circuit's disposition in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  In a March 2008 order, the Federal Circuit 
lifted the stay of proceedings and affirmed the judgment of 
the Court.  The case has now been returned to the Board.  

In August 2008, the Board granted the veteran's motion to 
advance his case on the docket based on his advanced age.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if applicable, of any 
information and evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007), as amended at 73 Fed. Reg. 23353-56 (Apr. 
30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must include an advisement as to the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  

As set forth above, in its September 14, 2004, Order, the 
Court held that a remand was necessary as VA had failed to 
provide the veteran the required notice under section 
5103(a).  Thus, the Board finds that a remand to the RO is 
now necessary to ensure that he and his representative 
receive appropriate notification under 38 U.S.C.A. § 5103(a).  

In that regard, the Board notes that since issuing its 
September 14, 2004, Order, the Court has provided additional 
guidance with respect to VA's notification obligations.  
Specifically, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Thus, on remand, the 
notice provided to the veteran should address these 
additional requirement.  

Additionally, the Board notes that effective October 10, 
2006, VA amended 38 C.F.R. § 3.310, the regulation pertaining 
to secondary service connection, in response to the Court's 
decision in Allen v. Principi, 7 Vet. App. 439 (1995).  See 
71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b).

In this case, the veteran has not yet been apprised of the 
amended regulation.  Additionally, as his claim for secondary 
service connection was filed prior to the effective date of 
the revised regulation, the RO should give consideration to 
whether this change in law should be given retroactive 
effect, or whether the old law, i.e., the Allen decision 
itself, is for application as more favorable to the veteran.  
See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.   

Finally, the Board notes that since this matter was last 
adjudicated, additional evidence has been associated with the 
record on appeal.  The veteran has not waived initial RO 
consideration of this additional evidence.  Because this 
additional evidence includes potentially relevant medical 
records, a remand is now required.  See 38 C.F.R. § 20.1304 
(2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  After allowing the veteran an 
appropriate period to respond, the RO 
should reconsider the claim, considering 
all the evidence of record.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which reflects consideration of 
whether the amended version of 38 C.F.R. 
§ 3.310 is for application, and be 
provided with an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



